DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
     The amendments to the title of the disclosure in the submission filed 4/19/2022 are acknowledged and accepted.  In view of these amendments, the objections to the specification in Section 5 of the Office Action dated 11/23/2021 are respectfully withdrawn.
     The amendments to Claim 1 in the submission filed 4/19/2022 are acknowledged and accepted.
     The cancellation of Claims 2-3 in the submission filed 4/19/2022 is acknowledged and accepted.

Response to Arguments
     The Applicant’s arguments, see in particular Page 7 of the submission, filed 4/19/2022, with respect to the rejections in Sections 8, 11 of the Office Action dated 11/23/2021, have been fully considered and are persuasive.  The rejections in Sections 8, 11 of the Office Action dated 11/23/2021 have been withdrawn. 

Allowable Subject Matter
     Claims 1, 4-8 are allowed.
     The following is an examiner’s statement of reasons for allowance: 
     Claim 1 is allowable over the cited art of record for at least the reason that the cited art of record fails to teach or reasonably suggest a system as generally set forth in Claim 1, the system including, in combination with the features recited in Claim 1, a third waveguide comprising a third input end, a third output end, and a third coupling region between the third input end and the third output end; a fourth waveguide comprising a fourth input end, a fourth output end, and a fourth coupling region between the fourth input end and the fourth output end; a third optical filter associated with the first optical characteristic, the third optical filter optically coupled to the third waveguide between the third input end and the third coupling region; a fourth optical filter associated with the second optical characteristic, the fourth optical filter optically coupled to the third waveguide between the third input end and the third coupling region; a second optical coupler that optically couples the third coupling region and the fourth coupling region; an optical splitter comprising a splitter input, a first splitter output, a second splitter output, a third splitter output, and a fourth splitter output, wherein the optical splitter is configured to split an optical input signal, received at the splitter input, into a first optical output signal, a second optical output signal, a third optical output signal, and a fourth optical output signal; provide the first optical output signal at the first splitter output; provide the second optical output signal at the second splitter output; provide the third optical output signal at the third splitter output; and provide the fourth optical output signal at the fourth splitter output; the first splitter output is optically coupled to the first input end; the second splitter output is optically coupled to the second input end; the third splitter output is optically coupled to the third input end; and the fourth splitter output is optically coupled to the fourth input end.  Claims 4-8 are dependent on Claim 1, and hence are allowable for at least the same reasons Claim 1 is allowable.
     Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNEL C LAVARIAS whose telephone number is (571)272-2315. The examiner can normally be reached M-F 10:30 AM-7 PM.
     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ARNEL C. LAVARIAS
Primary Examiner
Group Art Unit 2872
4/27/2022



/ARNEL C LAVARIAS/Primary Examiner, Art Unit 2872